Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Receipt of Remarks/Amendments filed on 12/17/2021 is acknowledged. Claims 1-21 and 26-33 are cancelled. Claims 22-23 and 25 are amended. Claims 22-25 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR
1.114. Applicant's submission filed on 12/17/2021 has been entered.
Withdrawn Objections/Rejections and Response to Remarks filed 12/17/2021
Applicant’s arguments, see Remarks, p. 14, with respect to the objection to the Specification have been fully considered and are found unpersuasive. Applicant amended the specification to now recite "carriers". However, this presents a specification objection for infra. 
Applicant amended the claims to overcome the 112(a) rejection. See Remarks, p. 14-15, Section II. Applicant removed the recitation of “group of phenolic compounds” and replaced any reference to group of phenolic compounds with “first extract group”, etc.  Thus, the rejection over the recitation of “group of phenolic compounds” is withdrawn.  However, the recitation of “extract” presents new 112(a) matters. 
Applicant’s arguments, see p. 15, Section III, with respect to the 112b rejection have been fully considered and are persuasive.  Applicant amended the weight percentages of the components so that the total does not exceed 100%. This indefiniteness rejection is withdrawn. 
Specification
The amendment filed 12/17/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the recitation of “carriers” presents a specification objection for incorporation of new matter because "carriers" is significantly more than the original disclosure of fatty acid. Carriers include, for example, oils, polymers, etc., which are not encompassed by the originally presented ethanol, triglyceride, and glycerol. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 23 objected to because of the following informalities:  The recitation of "Kaempferol" is objected to because the term is capitalized. Chemical names are not capitalized in claims.  Appropriate correction is required.
Claim Interpretation
The Examiner interprets plants in Claim 22 to encompass seeds, seedlings and growing plants. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the application of flavonoids from plant extracts, does not reasonably provide enablement for any extracts from any part of the plant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
prima facie case are discussed below.  
Applicants claim a method of applying a composition with a combination of first to fourth extract groups.  However, it is unclear from the specification, what the extraction solvent is, and what the components of extracts are. Applicant has not demonstrated, and it is highly questionable that any other extracts besides the ones specifically disclosed (flavones, flavonoid glycosides, etc.) as having a positive effect would provide for the intended use of the claimed invention.
In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work. (MPEP § 2164.04)
The state of the art is unpredictable with regard to plant extracts.  It is well known in the art that polarity of solvents plays a key role in determining the final product obtained by an extraction.  However, because many phytochemicals remain undiscovered, the skilled artisan has to make his best educated guess as to what types of phytochemicals will be successfully extracted with a solvent of a particular polarity.  Often times, unless the constituents in a particular plant extract have been well evaluated and documented in the literature, the skilled artisan must adhere to trial and error protocols in order to quantitatively determine phytochemical constituents present in samples obtained from respective extraction procedures.  These 
Each successive extraction of plant matter yields different products due to the exclusion of ingredients based on the polarity of the solvents solvating constituents with similar polarities.   Subsequently, the properties of each respective product are unpredictable and would need to be evaluated for chemical constituents.  The following is an illustrative example of the many products which may be produced by different successive extraction protocols:
    PNG
    media_image1.png
    634
    895
    media_image1.png
    Greyscale


In this example, assume that A= the initial water extract from a homogenized sample of grape.  The water extract from the grape is then subjected to a methanol/water extraction to enormity of possible extraction permutations.  
         Further, it is well known in the art of phytochemistry that the chemical nature regarding different parts of the same plants is unpredictable.  While the structure of the plant is a whole entity comprising attached appendages such as the root, rhizome, stem, leaves, seeds and flowers, each respective part of the plant provides for different phytochemicals which will necessarily provide for different pharmacological effects.  It is deemed that the method for extraction, the part of the plant such as the leaves or the root for example, the amount of the starting material and the amount of solvent added and final concentration of the extract are of utmost importance regarding the nature of the extracts.  This is due to the fact that different parts of the plant have varying types and amounts of endogenous phytochemicals:

         The binding studies using selected receptors occurring in the central nervous system showed the unexpected in vitro pharmacological action of leaf extracts of Piper methysticum G. Forster in comparison with the root extracts.  Since the content of the six kavapyrones (considered to be and the kavapyrone content of these extracts (determined by HPLC measurements) is surprising, since kavapyrones generally are held responsible for the pharmacological efficacy of Kava extracts; the result suggests the presence of additional pharmacologically active substances occurring in the leaf extracts.  Beuter (US 20030180395 A1) [0063] emphasis added.

While Applicant has disclosed the certain active compounds, e.g. flavones, saponins, etc., the first, second, third and fourth extracts have not been elucidated for all active ingredients.  Therefore, the method for making the extract is deemed crucial to the efficacy of the extract because the method for making including the type of solvent used as well as part of the plant which was extracted is the only means of ensuring a reproducible product.   The method for making the extract is a crucial aspect in that it defines the nature of the extract such as the concentration of the active component, wherein the active component is only defined by the extract itself.  
It remains, to this day, an arduous task to isolate active ingredients of plants. Raskin et al. (2004) list the primary difficulties of natural drug discovery as:
          1.  Incompatibility of a high throughput format with complex botanical extracts.
            2.  Reproducibility
            3. Price 
4. Difficulty in isolating an active ingredient: “Today’s high throughput NCE discovery format requires that active ingredients are characterized rapidly and that the activities associated with previously characterized compounds are ignored.  This is often difficult to achieve in the time frame of the screen.  Since the extract’s activity may be the result of potentiating effects of several compounds, it may be lost or reduced during the isolation process”.
            5. Long resupply time

Raskin et al. clearly establish the grave difficulty in elucidating active ingredients from plant sources:
Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1).

Due to the unpredictable nature of plant extracts, it is deemed that the skilled artisan would need to perform undue experimentation in order to ascertain what components of the extracts, in which plants and plant parts, and the solvent would provide for the intended use as instantly claimed.    Unpredictability with regard to plant extracts due to their highly complex nature has been well documented in the art.  Pekic et al. for example (1998) showed that the slightest variations in polarity of solvent and reaction time upon grape extraction provided respective products with unique characteristic properties (entire document). 
It is the opinion of the Examiner, in light of the grave unpredictability in the art with regard to plant extracts, coupled with the unpredictability as set forth in the Instant specification itself, that Applicant is not enabled for any extract as instantly claimed.  Each product obtained from an extraction is unpredictable in nature.  Even the most skilled of artisans would need to quantify each product for constituents as well as efficacy.  Considering this evidence, the skilled artisan, lacking guidance with regard to any solvents and parts and types of plants which will provide for the intended use of the claims, would necessarily need to perform tedious trial and error .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ripley, I.  (WO 2014/122446 A1), in view of Kurepa et al. (F1000Research 2016, 5:2430), hereinafter Kurepa, and in view of Razzaq et al. (Pak. J. Weed Sci. Res. 16 (3): 247-256, 2010), hereinafter Razzaq, and Rajyalakshmi et al. (Journal of Agricultural Science Vol. 3, No. 2; June 2011, 123-137), hereinafter Rajyalakshmi, and Santos et al. (Scientia Horticulturae 107 (2006): 131-136), hereinafter Santos. 
Applicants Claim
Applicant claims a method of reducing stunting effect of a herbicide comprises: a) mixing an amount of herbicides and a flavonoid solution forming an application solution; and b) applying the application solution onto plants; wherein the flavonoid solution is prepared by i) mixing a first extract group of phenolic compounds with one or more carriers and one or more first carboxylic acids to obtain a first solution, wherein the first extract groups has flavonol glycosides, flavonol acetylated glycosides, flavonoids or a combination thereof; ii) mixing a second extract group, a third extract group, and a fourth extract group of phenolic compounds with one or more second carriers and one or more second carboxylic acids to obtain a second solution, wherein the second extract group has saponins, wherein the third extract group has flavones, flavanones or a combination thereof, and wherein the fourth extract group has flavonol; and iii) forming the flavonoid solution by mixing the first solution with the second solution; wherein based on a total weight of the first solution, the first extract is 8-12%, the carriers are 35-40 %, and the carboxylic 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Ripley is in the field of plant protection compositions, and teaches compositions comprising at least one fatty acid and flavonoid content. In a preferred composition the flavonoid content comprises at least the flavonoids naringin and neo-hesperidin (Abstract). Ripley teaches an example of a minimum formulation comprising 0-30% glycerine, 0.5-5% flavonoid content, 1-10% caprylic acid, and 0-15% citric acid (p. 17, lines 10-15). Furthermore, Ripley teaches a specific formulation wherein the biomass containing the flavonoid is 1-10% (p. 18, lines 1-10). The 30% glycerine renders obvious the instantly claimed glycerol carrier at 35-40%; the caprylic acid and citric acid render obvious the 16-20% carboxylic acid; the 1-10% biomass renders obvious the individual extracts, i.e. 8-12% first extract, and 7-10% second and third extracts.
Ripley generally teaches a plant protection composition having fatty acid chain including hexanoic acid, heptanoic acid, octanoic acid, nonanoic acid or decanoic acid, or derived from a triglyceride oil; and flavonoid comprising flavonoid glycosides; the composition also comprises 
Ripley recites that the flavonoid content preferably comprises a mixture of flavonoids containing a glycosidic bond, and as such can be described as a flavonoid glycoside. Most preferred are flavanone glycosides including hesperidin and naringin. Particularly preferred flavonoid glycosides are wherein compounds comprise a disaccharide selected from either rutinose or 2-0-(alpha-L-rhamnopyranosyl)-beta-D-glucopyra-rose (p. 5, line 22 to p. 7, line 5), thereby rendering rutin in Claim 23 obvious because rutinose is prepared from rutin flavonoid glycoside. 
Thus, Ripley teaches elements of Claim 22 including application of flavonoid solution to plant, wherein the solution has flavonoids, carriers, and carboxylic acids; flavonoid glycosides in the first extract; hesperidin and naringin are flavones, which renders the 3rd extract obvious. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Ripley is silent on mixing the flavonoid solution with herbicide. However, Ripley welcomes the addition of grower’s usual combination of fungicides, pesticides, and fertilizers (p. 29, lines 1-5 and Table 1). 
Ripley does not separate the flavonoids into groups, preparing the first and second solution separately, and does not teach the exact concentrations instantly claimed.
Ripley is silent on the saponin and flavonol.
Kurepa cures the deficiency of Ripley regarding combining the flavonoid solution with herbicide. Kurepa teaches quercetin, a flavonol as evidenced by the instant specification (see paragraph [25]) feeding can protect plants from herbicide Paraquat. Kurepa recites that herbicide Claim 24. 
	Razzaq teaches weed management in wheat through combination of allelopathic extract with reduced doses of herbicide (Tables 1 and 2). Razzaq recites that extracts of many plant species can be successfully used as bioherbicide and thus the reliance on synthetic herbicides use could be reduced by combining the allelopathic extracts with lower doses of herbicides (p. 248, last paragraph). Additionally, reduced herbicide doses would minimize the production cost and increase farm income (p. 253, last paragraph).
	Rajyalakshmi teaches that allelochemicals, rutin and quercetin flavonoids, from Nerium oleander L., when mixed with soil affected seed germination, root and shoot lengths of P. hysterophorus (Figs. 13-18). Rutin, also called rutinoside, is a hydroxylated flavonol glycoside as P. hysterophorus are of importance and hold promise to act as sustainable, environment friendly bio-herbicides (p. 123, Introduction). 	
Regarding the deficiency of Ripley on the saponins, Santos is also in the field of pesticides, and relates the exogenous application of resveratrol to grapevines to induce fungal resistance, specifically to Phaeoacremonium angustius and Phaeomoniella chlamydospora.  Resveratrol was administered at 876 µM to infected plants showed fresh weight, malondialdehyde accumulation and chlorophyll fluorescence similar to uninfected plants (Abstract). Resveratrol is a preferred saponin, as evidenced by the instant disclosure ([80], Claim 25). 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
The concentration of citric and caprylic acids overlap with the instantly claimed range for carboxylic acid. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, the biomass amount taught by Ripley overlaps or is near the individually claimed first, second, and third extracts, and are rendered obvious. For example, if the second and third extracts are 7% each, then the total 14% is near the 10% biomass taught by Ripley. Additionally, the 30% glycerine is near the instantly claimed 35%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.
The fourth extract group is 30-38% of the second solution, and does not overlap or is not near the taught range by Ripley.  However, while the exact biomass amount that would is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of amount of the extracts of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amounts. NOTE: MPEP 2144.05.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to prepare a first solution comprising an extract separately from a second solution comprising another extract.  Such technique is known in the art, and a skilled artisan would prepare these solutions separately depending on the requirements of the extracts, e.g. solubility, heat, carrier, plant source, pH, etc. Thus, a skilled artisan would optimize the process and make a first solution comprising an extract that has the flavonol glycoside of Ripley, and another solution separating the extract containing the flavones of Ripley; each solution having their own carrier and carboxylic acids. One may choose to add the flavonol or saponin to either solutions first depending on the necessitated parameters, e.g. solubility, and combine together prior to combining with the herbicide. The Examiner notes that the Applicant does not disclose the criticality of the allocation of components in the first or second solutions. The instant situation is amenable to the type of analysis set forth in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious). Thus the claimed variation of mixing a fist solution with a second solution by adding the specific flavonoids in either solution would have been obvious to a skilled artisan.
Importantly, the instant claims are drawn to a method of applying a flavonoid solution to plant, which comprises the steps of a) mixing an amount of herbicide with a flavonoid solution regarding the method, and b) applying the solution to plants. Thus, the method of making the flavonoid solution is not given patentable weight unless it is critical to the method of application to plant. Unless Applicant demonstrates the criticality of the order of addition and that the prior art is not the same product as the instant application, changes in sequence of adding ingredients has been rendered to be prima facie obvious Note MPEP § 2144.04 [R-1] In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).  
Ripley teaches plant protection compositions that are suitable for application to plants, wherein the compositions comprise flavonol glycoside and flavanone.  Kurepa’s method and composition is compatible with Ripley’s.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ripley with Kurepa because Ripley welcomes the addition of grower’s usual combination of fungicides, 
Rajyalakshmi recognizes the importance of application of allelochemicals as weed control to decrease the amount of herbicide used, which also decreases human hazard. Razzaq recognizes weed management can be obtained through combination of allelopathic extract with reduced doses of herbicide, and that such a combination would reduce the reliance on synthetic herbicides use, which would minimize the production cost and increase farm income. Therefore Razzaq and Rajyalakshmi provide the motivation to combine the different flavonoids with herbicide. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ripley with that of Kurepa, Razzaq, and Rajyalakshmi and mix an amount of herbicide with flavonoid solution containing rutin and quercetin to not only reduce herbicide resistance by the weed and but also reduce the ecological problems and human health hazards. 
Use of allelochemicals saponins, flavones and flavonol in a solution comprising an amount of herbicide will not only reduce the amount of herbicides needed, but also decrease ecological and human hazards per the teachings of Razzaq. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Santos to the teachings of Razzaq, Rajyalakshmi, Kurepa and Ripley with reasonable expectations of success, and include resveratrol saponin when treating plants such as grapevine that have fungal 
	
Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616   

/Mina Haghighatian/Primary Examiner, Art Unit 1616